DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed on 3/1/2021 has been entered. No claims are amended. Claims 1-20 are pending.
Response to Arguments
Applicant's arguments filed 3/1/2021 have been fully considered but they are not persuasive.
Applicant argues in the last paragraph of page 8 that FIG. 4 does not appear to show more than one power supply connection and one ground connection. The power supply and ground connections appear to be common to all of the components. Therefore, RY1 and RY2 cannot reasonably be said to be independently connected to ground or a power supply. The examiner respectfully disagrees. The claim as presented does not require more than one power supply connection and ground connection. The claim states the relays independently connected to ground or a power supply. RY2 is clearly connected to power supply +B and RY1 is clearly connected to a ground as shown in Fig. 4.
Applicant next argues in the 4th paragraph of page 9 that there is nothing in Matsubura that describes driving in different directions the door lock actuator when deriving the unlock signal or the lock signal. The examiner respectfully disagrees. It is common knowledge that a door lock can only be actuated in two opposite directions. Locking means driving the door lock actuator in one direction, and unlocking means driving the door lock actuator in the opposite direction.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, 12, 15, 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsubara (JPH05867620).
Regarding claims 1, 15, 16, Matsubara discloses vehicle door locking and unlocking vehicle-mounted device comprising:
communication means for receiving a lock command or an unlock command from a user terminal directly (via receiving circuit 14 to receive a signal from the transmitter 15, Para. 1, 15 and 22); and
at least two internal relay connected to wiring installed in a vehicle between a door key switch installed in the vehicle and a door lock actuator installed in the vehicle, wherein the internal relay includes a first internal relay and a second internal relay independently connected to ground or a power supply (via relay RY1 and relay RY2 connected to operation switch 12 and door control device 11 to unlock or lock car door, Para. 15 and 21-22; Fig. 4), the first internal relay and the second internal relay controlling at least one external relay to respectively control locking and unlocking of a door installed in the vehicle (via control of relays 31, 34, Para. 22, Fig. 4),
when the lock command is received, a state of the internal relay changes for a predetermined time to drive the door lock actuator in a first direction to lock the door (Para. 15 and 22) and when the 
Regarding claim 2, Matsubara discloses wherein the door lock actuator is a central door lock module (via door control device 11, Para. 21).
Regarding claim 3, Matsubara discloses the internal relay includes a first internal relay and a second internal relay, the first internal relay and/or the second internal relay controls at least one external relay to control locking or unlocking of the door of the vehicle, when the lock command is received, a state of the first internal relay changes for a certain time to drive the door lock actuator in a first direction to lock the door, and when the unlock command is received, a state of the second internal relay changes for a certain time to drive the door lock actuator in a second direction to unlock the door (Para. 15 and 21-22 and Fig. 4).
Regarding claim 4, Matsubara discloses the external relay includes a first external relay and a second external relay (via relays 31, 34, Para. 22, Fig. 4).
Regarding claim 5, Matsubara discloses wherein the door lock actuator is powered through two power feed lines, when the lock command is received, a state of the first internal relay changes for a certain time, so that one of the power feed lines is grounded by the first external relay to drive the door lock actuator in a first direction to lock the door, and when the unlock command is received, a state of the second internal relay changes for a certain time, so that the other of the power feed lines is grounded by the second external relay to drive the door lock actuator in a second direction to unlock the door (via the terminal 22 connected to the make contact a of the first relay RY1 receiver is grounded, the terminal 23 connected to the make contact a of the second relay RY2 is connected to the + B line It is. Lock side individual contacts of the operation switch 12c is connected to the + B line, because the unlock side individual contacts are grounded, the terminal 22 is connected to the unlocked side individual contact, terminal 23 is connected to the lock side individual contacts It will be there. 
	Regarding claim 6, Matsubara discloses wherein the door lock actuator is powered through two power feed lines (via lines connected to terminals 21 and 24, Fig. 4), when the lock command is received, a state of the first internal relay changes for a certain time, so that power supply voltage is applied from the first external relay to one of the power feed lines to drive the door lock actuator in a first direction to lock the door, and when the unlock command is received, a state of the second internal relay changes for a certain time, so that power supply voltage is applied from the second external relay to the other of the power feed lines to drive the door lock actuator in a second direction to unlock the door (Para. 19-20, Figs. 2-3).
Regarding claim 7, Matsubara discloses wherein the door lock actuator is powered through two power feed lines (via lines connected to terminals 21 and 24, Fig. 4), the two power feed lines are respectively connected with a first external relay and a second external relay and are connected to a door lock relay unit, when the lock command is received, a state of the first internal relay changes for a certain time, so that power supply voltage is applied from the first external relay to one of the power feed lines to drive the door lock actuator in a first direction to lock the door, and when the unlock command is received, a state of the second internal relay changes for a certain time, so that power supply voltage is applied from the second external relay to the other of the power feed lines to drive the door lock actuator in a second direction to unlock the door (Para. 21 and Fig. 4).

Regarding claim 9, Matsubara discloses wherein the door lock actuator is powered through one power feed line (via + B line, Fig. 4), the one power feed line is connected through a first external relay and a second external relay, and at least part of wiring at a portion bypassed by the first external relay and the second external relay is cut off, when the lock command is received, a state of the first internal relay changes for a certain time, so that the one power feed line is grounded to drive the door lock actuator in a first direction to lock the door, and when the unlock command is received, a state of the second internal relay changes for a certain time, so that power supply voltage is applied to the one power feed line to drive the door lock actuator in a second direction to unlock the door (Para. 21-22).
Regarding claim 10, Matsubara discloses wherein the door lock actuator is powered through one power feed line (via + B line, Fig. 4)), the one power feed line is connected through a first external relay, and at least part of wiring at a portion bypassed by the first external relay is cut off, when the lock command is received, a state of the first internal relay changes for a certain time, so that power supply voltage is applied to the one power feed line to drive the door lock actuator in a first direction to lock the door, and when the unlock command is received, a state of the second internal relay changes for a 
Regarding claim 12, Matsubara discloses the communication means receives an unlock command or a lock command directly from a user terminal (via transmitter 15, Para. 15).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsubara, and further in view of Dubois (US 9,566,943).
	Regarding claim 11, Matsubara fails to disclose the communication means receives an unlock command or a lock command from a user terminal through a server.
	Dubois teaches sending an unlock or lock command from a user terminal through a server (via mobile terminal TM in communication with server SUD to remotely operate a vehicle, Abstract and Para. 61-63).
From the teachings of Matsubara, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Dubois to include the communication means receives an unlock command or a lock command from a user terminal through a server
Claim 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsubara, and further in view of Chou (US 7,711,118) and Kolls (US 6,389,337).
Regarding claim 13, Matsubara fails to disclose wherein the communication means receives an engine starting relay control command to switch between a starting-disabled state and a starting-enabled state of the vehicle from the server, the vehicle-mounted device further comprises: engine starting relay input/output means for controlling an engine starting external relay configured to switch between the starting-disabled state and the starting-enabled state of the vehicle; and vehicle information-associated control means for controlling the engine starting external relay based on the engine starting relay control command.

Kolls teaches that vehicles include relays to operate (col. 31, lines 5-10).
From the teachings of Chou and Kolls, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Matsubara to include the communication means receives an engine starting relay control command to switch between a starting-disabled state and a starting-enabled state of the vehicle from the server, the vehicle-mounted device further comprises: engine starting relay input/output means for controlling an engine starting external relay configured to switch between the starting-disabled state and the starting-enabled state of the vehicle; and vehicle information-associated control means for controlling the engine starting external relay based on the engine starting relay control command in order to limit use of the vehicle to authorized periods, thereby improve security.
	Regarding claim 14, the combination of Matsubara, Chou and Kolls discloses a vehicle information detecting means for detecting at least an on/off state of vehicle power, wherein
the vehicle information-associated control means controls the engine starting external relay based on an elapsed time since a change in the on/off state of vehicle power detected by the vehicle information detecting means (via valid period during which the vehicle 602 is switched to operable, see col. 5, lines 10-33 of Chou and rejection of claim 13).
Claim 17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsubara, and further in view of Jefferies (US 2013/0317693).
Regarding claim 17, Matsubara fails to disclose wherein the server makes a reservation for a certain vehicle based on operation from a user terminal.

From the teachings of Jefferies, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Matsubara to include the server makes a reservation for a certain vehicle based on operation from a user terminal in order to allow use of a vehicle based on user’s preferences.
	Regarding claim 19, Matsubara fails to disclose the server transmits, to the vehicle-mounted device of the certain vehicle, an engine starting relay control command to switch the vehicle to a starting-disabled state in a case: where the certain vehicle is used for a predetermined period or longer beyond a period of the reservation without advance procedure for extension.
	Jefferies teaches a system to allow reservation for a certain vehicle, wherein upon expiration of the reservation, a command is sent to disable use of the vehicle (After the reservation is over, the remote servers may send a command to the control module to disable the starter Para. 100).
From the teachings of Jefferies, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Matsubara to include the server transmits, to the vehicle-mounted device of the certain vehicle, an engine starting relay control command to switch the vehicle to a starting-disabled state in a case: where the certain vehicle is used for a predetermined period or longer beyond a period of the reservation without advance procedure for extension in order to prevent unauthorized use of the vehicle, thereby improve safety.
Regarding claim 20, Matsubara and Jefferies discloses the door lock key information is not sent from the user terminal, the server also transmits a lock command or an unlock command to the vehicle-mounted device of the certain vehicle upon confirmation of the reservation and user authentication by the server (The remote server may verify that the customer identifier sent is a registered customer with the rental or carshare service, and that customer is allowed to access the identified car. If verification is .
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsubara and Jefferies, and further in view of Hampshire (US 2011/0191126).
Regarding claim 18, Jefferies discloses the user terminal transmits a lock command or an unlock command to the vehicle-mounted device through the server, based on the door lock key information (a mobile application may interact with the control module via one or more wireless networks and/or the Internet in order to unlock the doors, Para. 40).
But the combination of Matsubara and Jefferies fails to disclose the server transmits door lock key information corresponding to the vehicle-mounted device of the certain vehicle to the user terminal in advance based on information on the reservation.
Hampshire teaches a vehicle reservation system that transmits door lock key information corresponding to the vehicle-mounted device of the certain vehicle to the user terminal in advance based on information on the reservation (Para. 23, Abstract and Fig. 1).
From the teachings of Hampshire, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Matsubara and Jefferies to include the server transmits door lock key information corresponding to the vehicle-mounted device of the certain vehicle to the user terminal in advance based on information on the reservation in order to allow use of the vehicle directly even if internet is not available, thereby improve user convenience. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art related to vehicle door lock control: US6065316, US7301437, US7336001.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG HANG JIANG whose telephone number is (571)270-3024.  The examiner can normally be reached on Monday - Friday 9:30-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/YONG HANG JIANG/Primary Examiner, Art Unit 2689